Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 5/3/2022.  
Response to Arguments
Applicant’s arguments for claim 1 is persuasive. However, applicant’s arguments for claim 12 have been considered but are not persuasive.
Applicant argues that the Wang fails to disclose wherein the POC is directly signaled in the picture header on pages 16-20. The examiner respectfully disagrees. The examiner would like to note that nothing in the claims state that the POC has to be directly signaled in the picture header. However, Wang discloses identifying the POC value in the slice header. In addition, [0086] discloses signaling syntax in the picture header. [0088] discloses that identifiers may be picordercnt, which is signaled in the picture header. Therefore, rejection is maintained.
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over US 20190082178 A1-Kim et al (Hereinafter referred to as “Kim”) , in view of US 20130089134 A1-Wang et al (Hereinafter referred to a “Wang”).
Regarding claim 12, Kim discloses a video coding method, comprising:
receiving data for a block of pixels to be encoded or decoded as a current block of a current picture of a video; 
receiving a picture header ([0213]), picture header information) ; a picture order count of the current picture ([0247]); and 
encoding or decoding the current picture based on the picture order count ([0254], encode).
Kim fails to explicitly disclose receiving a picture header comprising a picture order count of the current picture.
However, in the same field of endeavor, Wang discloses receiving a picture header comprising a picture order count of the current picture (([0082], wherein may signal the syntax elements in the picture parameter set (PPS), sequence parameter set (SPS), the picture header (if any), the slice header, or any combination thereof. [0092] discloses a POC syntax).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the decoding method disclosed by Kim to disclose receiving a picture header comprising a picture order count of the current picture as taught by Wang, to improve the efficiency and reduce the complexity for reference picture list initialization and reference picture list modification ([0049], Wang).
Regarding claim 13, Wang discloses the video coding method of claim 12, wherein the picture header stores parameters that are unique to the current picture and common to different slices of the current picture ([0060]).
Regarding claim 14, Wang discloses the video coding method of claim 12, further comprising: when the picture header for the current picture is being repeated in a bitstream, signaling in the picture header or parsing from the picture header the picture order count of the current picture (([0082], wherein may signal the syntax elements in the picture parameter set (PPS), sequence parameter set (SPS), the picture header (if any), the slice header, or any combination thereof. [0092] discloses a POC syntax).
Regarding claim 15, Wang discloses the video coding method of claim 12, wherein the picture order count is further signaled in each slice header of the slices in the current picture ([0092]).
Regarding claim 16, Wang discloses the video coding method of claim 15, wherein the picture order count signaled in each slice header has a same value as the picture order count signaled in the picture header picture (([0082], wherein may signal the syntax elements in the picture parameter set (PPS), sequence parameter set (SPS), the picture header (if any), the slice header, or any combination thereof. [0092] discloses a POC syntax).
Reasons for Allowance
The prior art of record (in particular, US 20190082178 A1-Kim et al (Hereinafter referred to as “Kim”) , in view of US 20190158825 A1-Ma et al (Hereinafter referred to as “Ma”) does not disclose, with respect to claim 1, parsing the bitstream for positions and sizes of a plurality of subpictures, wherein a position of a first subpicture and a size of a last subpicture are skipped during the parsing, the position of the first subpicture indicating a pixel location in the current picture, the size of the last subpicture indicating a width or height of the last subpicture as claimed.  Rather, Kim discloses a video decoding method (Fig. 16), comprising: receiving data from a bitstream to be decoded as a current picture of a video (Fig 16, step 160, wherein receive data); parsing the bitstream for positions and sizes of a plurality of subpictures ([0463 and 506] discloses parsing syntax information from the bitstream for positions and sizes of subpictures ( see [0447-450]). Also, this limitation suggest intended use), reconstructing the current picture and the plurality of subpictures of the current picture according to the positions and sizes of the plurality of subpictures ([0126-0128], wherein generate reconstructed image). Similarly, Ma discloses wherein a position of a first subpicture and a size of a last subpicture are skipped during the parsing ([0166], 0188], [0204], [0210]).  Accordingly, claims 1-11, 17-18 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487